          Case 1:19-cv-00225-LY Document 34 Filed 10/18/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
 BANDSPEED, LLC,                    §
                                    §
                                    §
     Plaintiff,                     § CIVIL ACTION NO. 1:19-CV-225-LY
                                    §
 v.                                 §
                                    §
 CURTIS INTERNATIONAL LTD..         §
                                    §
     Defendants.                    §

                                JOINT MOTION TO DISMISS

       Pursuant to Rule 41, Fed. R. Civ. P., Plaintiff Bandspeed LLC (“Bandspeed”) and

Defendant Curtis International Ltd. (“Curtis”) by their undersigned attorneys, stipulate that each

of their claims, answers, affirmative defenses and counterclaims against the other be dismissed.

       The parties have settled their dispute that gave rise to this lawsuit. Accordingly, the claims,

answers and affirmative defenses asserted by Bandspeed shall be dismissed with prejudice, and

the counterclaims, answers and affirmative defenses asserted by Curtis shall be dismissed without

prejudice. Under the parties’ settlement agreement, each party will bear its own attorneys’ fees

and costs and expenses incurred by or on behalf of said party in connection with this action.

       A proposed Order is attached.




                                                 1
         Case 1:19-cv-00225-LY Document 34 Filed 10/18/19 Page 2 of 3




Dated: October 18, 2019

                                     By: /s/ Adam G. Price
                                         Adam G. Price
                                         Texas State Bar No. 24027750
                                         Christopher V. Goodpastor
                                         Texas State Bar No. 00791991
                                         Gregory S. Donahue
                                         Texas State Bar No. 24012539
                                         DINOVO PRICE LLP
                                         7000 N. MoPac Expressway, Suite 350
                                         Austin, Texas 78731
                                         Telephone: (512) 539-2626
                                         Facsimile: (512) 539-2627
                                         aprice@dinovoprice.com
                                         cgoodpastor@dinovoprice.com
                                         gdonahue@dinovoprice.com

                                          ATTORNEYS FOR PLAINTIFF
                                          BANDSPEED LLC

                                     By: /s/    Ryan Marton
                                         Ryan Marton (admitted pro hac vice)
                                         Hector Ribera (admitted pro hac vice)
                                         Carolyn Chang (admitted pro hac vice)
                                         MARTON RIBERA SCHUMANN &
                                         CHANG LLP
                                         548 Market Street, Suite 36117
                                         San Francisco, CA 94104
                                         Telephone: (415) 360-2515
                                         Email: ryan@martonribera.com
                                         hector@martonribera.com
                                         carolyn@martonribera.com

                                          Matthew C. Powers
                                          State Bar No. 24046650
                                          mpowers@gdhm.com
                                          Graves, Dougherty, Hearon & Moody, P.C.
                                          401 Congress Avenue, Suite 2200
                                          Austin, Texas 78701
                                          (512) 480-5725 Telephone
                                          (512) 536-9938 Telecopier

                                          ATTORNEYS FOR DEFENDANT
                                          CURTIS INTERNATIONAL LTD.




                                      2
          Case 1:19-cv-00225-LY Document 34 Filed 10/18/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 18th day of October 2019, all counsel of record who
are deemed to have consented to electronic service are being served with a copy of this document
through the Court’s CM/ECF system under Local Rule CV-5(a)(3).


                                                    /s/ Adam G. Price
                                                    Adam G. Price




                                               3
